Citation Nr: 0126709	
Decision Date: 11/26/01    Archive Date: 12/03/01

DOCKET NO.  98-20 548	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUES

1.  Entitlement to a rating in excess of 20 percent for 
chronic low back disability.

2.  Entitlement to permanency of a total disability rating 
based on individual unemployability due to service-connected 
disability (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and his spouse



ATTORNEY FOR THE BOARD

Artur F. Korniluk, Counsel


INTRODUCTION

The veteran had active service from July 1973 to June 1977.  
This matter comes to the Board of Veterans' Appeals (Board) 
from Department of Veterans Affairs (VA) Houston Regional 
Office (RO) rating decisions, which in February 1998 
implemented January 1998 Board decision granting service 
connection for chronic low back disability, and assigned it a 
10 percent rating (effective March 3, 1993), and in September 
2000 granted TDIU, but denied entitlement to permanency of 
the total rating.  By rating decision in October 1998, the 
rating of the service-connected low back disability was 
increased from 10 to 20 percent, effective March 26, 1998.  
The increased rating claim remains in controversy where less 
than the maximum available benefit is awarded.  AB v. Brown, 
6 Vet. App. 35, 38 (1993).

As the veteran noted disagreement with the adequacy of the 
initial rating assigned his low back disability in February 
1998, and has properly perfected his appeal as to that issue 
(but he did not express disagreement with regard to the 
effective date of award of service connection), the propriety 
of the rating from the effective date of the award through to 
the time when a final resolution of the appealed issue has 
been reached, is currently before the Board.  Grantham v. 
Brown, 114 F.3d 1156 (1997) and Fenderson v. West, 12 Vet. 
App. 119 (1999).

By rating decision in October 1998, the RO increased the 
rating of the veteran's service-connected left shoulder 
disability from 10 to 20 percent; timely notice of 
disagreement was received in November 1998, a statement of 
the case was later issued and a substantive appeal was 
received in July 1999.  At his August 2001 Travel Board 
hearing, the veteran expressed satisfaction with the 20 
percent rating assigned his service-connected left shoulder 
disability, effectively withdrawing his appeal as to the 
increased rating claim.  38 C.F.R. § 20.204 (2001).

In July 2001, additional evidence pertinent to the claim of 
increased rating for low back disability, not previously 
considered by the RO, was received (consisting of VA medical 
records from April to May 2001).  Initial consideration of 
this evidence by the Board has not been waived by or on 
behalf of the veteran pursuant to 38 C.F.R. § 20.1304(c) 
(2001); however, in view of the favorable resolution of the 
veteran's increased rating claim below, the Board finds that 
he is not prejudiced by initial consideration of this 
additional evidence on appeal.  Bernard v. Brown, 4 Vet. 
App. 384 (1993).


FINDINGS OF FACT

1.  Effective the date of award of service connection on 
August 3, 1998, the veteran's low back disability was 
associated with degenerative spondylosis and herniated 
nucleus pulposus at L5-S1 with mild nerve root encroachment 
at S1, constant pain (at times incapacitating), muscle 
spasms, reduced and painful motion, and functional 
impairment; there was no evidence of radicular symptoms or 
neurological impairment consistent with pronounced 
intervertebral disc syndrome.

2.  Since August 4, 1998, the service-connected low back 
disability has been manifested by constant, severe pain (at 
times incapacitating and awakening him from sleep) with 
radiation and numbness of the lower extremities, muscle 
spasms, reduced/painful motion, weakened movement, functional 
impairment, and inability to ambulate without assistive 
devices; the severity of disability is pronounced and showing 
little intermittent relief despite treatment, medication and 
a TENS unit.

3.  The veteran has been awarded TDIU from November 1999 
based on his service-connected depressive disorder, left 
shoulder and low back disabilities.

4.  The evidence does not show that the veteran's service-
connected disability is reasonably certain to continue to 
produce total disability throughout his lifetime or that the 
probability of permanent improvement under treatment is 
remote.

CONCLUSIONS OF LAW

1.  Resolving the benefit of the doubt in the veteran's 
favor, the schedular criteria for a 40 percent rating for low 
back disability have been met from the effective date of the 
award of service connection to August 3, 1998.  38 U.S.C.A. 
§ 1155 (West 1991); 38 C.F.R. §§ 4.40, 4.45, 4.59, 4.71a, 
Code 5292.

2.  Resolving the benefit of the doubt in the veteran's 
favor, the schedular criteria for a 60 percent rating for low 
back disability have been met from August 4, 1998.  
38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. §§ 4.40, 4.45, 
4.59, 4.71a, Code 5293.

3.  The criteria for a determination of permanency of 
entitlement to TDIU have not been met.  38 C.F.R. § 3.340(b).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

During this appeal, the Veterans Claims Assistance Act of 
2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000), was 
enacted providing new statutory requirements regarding notice 
to veterans and their representatives and specified duties to 
assist in the development of a claim.  Recently, regulations 
implementing VCAA were published as a final rule.  See 
66 Fed. Reg. 45,630 (Aug. 29, 2001) (to be codified at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a)).  On 
review of the claims folder, the Board finds that all 
required notice and development action specified in VCAA and 
the implementing regulatory changes have been complied with 
in this appeal.  Specifically, the Board finds that the 
October 1998 and June 2001 statements of the case, November 
1999 and June 2000 supplemental statements of the case, and 
August 2001 Travel Board hearing, provided to both the 
veteran and his representative, specifically satisfy the 
requirement at § 5103A of the new statute as they clearly 
notified them of the evidence necessary to substantiate his 
claims.

The duty to assist under the amended § 5103A has been 
fulfilled as all the evidence and records identified by the 
veteran as plausibly relevant to his pending claims have been 
collected for review.  The available medical examination 
reports are thorough and contain sufficient information to 
rates the pertinent disability according to the applicable 
rating criteria.  See Massey v. Brown, 7 Vet. App. 204 
(1994).  The Board is satisfied that the veteran has been 
adequately assisted in the development of his claims, and 
that there are no outstanding pertinent records which the RO 
has not obtained or attempted to obtain.  No further 
assistance is necessary to comply with the requirements of 
this new law or any other applicable regulation pertaining to 
the veteran's claims.

Increased rating claim:

Disability ratings are based, as far as practicable, on 
average impairment of earning capacity attributable to 
specific disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1 
(2001).  Generally, the degrees of disability specified are 
considered adequate to compensate for loss of working time 
from exacerbations or illnesses proportionate to the severity 
of the several grades of disability.  Id.  Consideration must 
be given to the ability of the veteran to function under the 
ordinary conditions of daily life.  38 C.F.R. § 4.10 (2001).  
If there is a question as to which of two evaluations should 
apply, the higher rating is assigned if the disability 
picture more nearly approximates the criteria required for 
that rating.  Otherwise, the lower rating is assigned.  
38 C.F.R. § 4.7 (2001).  

The evaluation of the same disability under various diagnoses 
is to be avoided.  Disability from injuries to the muscles, 
nerves, and joints of an extremity may overlap to a great 
extent, so that special rules are included in the appropriate 
bodily system for their evaluations.  Both the use of 
manifestations not resulting from service-connected disease 
or injury in establishing the service-connected evaluation 
and the evaluation of the same manifestation under different 
diagnoses are to be avoided.  38 C.F.R. § 4.14 (2001).  Cf. 
Esteban v. Brown, 6 Vet. App. 259, 261-62 (1994), holding 
that all disabilities, including those arising out of a 
single disease entity, are to be rated separately under 38 
C.F.R. § 4.25 unless they constitute the "same disability" 
or the "same manifestation" under 38 C.F.R. § 4.14.

In evaluating the severity of a particular disability, it is 
essential to consider its history.  38 C.F.R. § 4.1 (2001); 
Peyton v. Derwinski, 1 Vet. App. 282 (1991).  A claim placed 
in appellate status by disagreement with the initial rating 
award and not yet ultimately resolved is an original claim, 
as opposed to a new claim for increase.  Fenderson, 12 Vet. 
App. 119.  

When entitlement to compensation has already been established 
and an increase in the disability rating is at issue, the 
present level of disability is of primary concern.  Although 
a rating specialist is directed to review the recorded 
history of a disability in order to make a more accurate 
evaluation, see 38 C.F.R. § 4.2 (2001), the regulations do 
not give past medical reports precedence over current 
findings.  Francisco v. Brown, 7 Vet. App. 55 (1994). 

As indicated above, the veteran noted disagreement with the 
initial rating assigned his low back disability following the 
grant of service connection, and perfected his appeal as to 
that issue; thus, the propriety of the rating from effective 
date of the award of service connection (March 3, 1993) 
through to final resolution of the issue is currently before 
the Board.  Grantham, 114 F.3d 1156; Fenderson, 12 Vet. 
App. 119.  Separate disability ratings may be assigned for 
separate periods of time based on the facts found, a practice 
known as "staged" ratings.  Id. at 126.  

Service connection for chronic low back disability was 
granted by Board decision in January 1998, finding that the 
disability had its onset as a result of low back trauma in 
service (based on the veteran's service medical records, post 
service clinical evidence consisting of VA and private 
records from January 1984 to November 1996, including 
November 1996 VA orthopedic examination, and the veteran's 
September 1994 and September 1997 personal hearings 
testimony).  By RO rating decision in February 1998, 
implementing the above Board decision, the low back 
disability was assigned a 10 percent rating and, by rating 
decision in October 1998, the RO increased that rating to 20 
percent, effective March 26, 1998, the date of receipt of his 
notice of disagreement.  

VA and private medical records from January 1984 to November 
1996 document intermittent treatment for low back symptoms, 
including pain and reduced motion.  X-ray studies of the 
lumbosacral spine showed degenerative spondylosis; a January 
1994 magnetic resonance imaging (MRI) study of the lumbar 
spine showed left paracentral nucleus pulposus herniation at 
L5-S1 with mild nerve root sleeve encroachment at S1; an MRI 
study in July 1995 showed degenerative disc disease with 
moderate broad posterior annular bulge at the lumbosacral 
disc level.  

On VA orthopedic examination in November 1996, the veteran 
reported continuous low back pain, at times incapacitating, 
and morning stiffness.  On examination, the lumbosacral spine 
region was tender to palpation; range of motion of the 
lumbosacral spine was to within two feet of the toes, and 
motion past that point was productive of pain; lateral 
bending was "excellent," with minimal pain; straight leg 
raising was negative.  Moderately severe degenerative 
spondylosis of the lumbar spine, likely to become 
progressively more impairing with time, was diagnosed.  

On VA orthopedic examination in July 1998, the veteran 
reported frequent low back muscle spasms but denied radicular 
symptoms to the legs.  On examination, the lumbar spine 
region was tender to palpation, but there was no palpable 
muscle spasm; lumbar spine flexion was to 30 degrees, but 
left and right side bending, heel-and-toe walking, straight 
leg raising, bilaterally, hip motion were normal, and there 
was no evidence of neurological impairment.  X-ray study of 
the lumbar spine showed degenerative disc disease and 
spondylosis.  Moderately symptomatic degenerative disc 
disease of the lumbosacral spine was diagnosed.  

VA medical records from December 1996 to May 2000 document 
intermittent treatment for symptoms and impairment including 
low back pain, at times reported as "severe," and recurrent 
muscle spasm.  Neurological impairment, manifested by 
positive straight leg raising, eliciting pain in the lumbar 
area, was repeatedly indicated during treatment on and after 
August 4, 1998 (clinical impression on examination on August 
4, 1998 was low back pain with radiculopathy) but, on 
examination in October 1998, there was no evidence of 
weakness, reflex abnormality, or radicular symptoms; in May 
1999, neurological examination was "intact."  A September 
1998 MRI study of the spine showed degenerative disease of 
the lumbar spine, without evidence of focal nerve root 
compression.  In November 1999, he complained of low back 
pain, occasionally radiating to the left lower extremity, but 
he denied symptoms of weakness or numbness.  

On VA orthopedic examination in May 2000, including a review 
of the claims file, the veteran indicated that his pertinent 
symptoms "significantly" intensified since the last VA 
compensation and pension examination, noting that the low 
back pain was at times incapacitating; the examiner observed 
that an MRI study of the lumbar spine was performed in 
January 2000, showing degenerative disease at multiple levels 
and disc bulge at L3-4, but no focal nerve root compression, 
central canal spinal stenosis, or other "significant" 
abnormality.  On examination, he had difficulty getting up 
from his wheelchair, using a cane for assistance; he was 
unable to flex lumbar spine past 30 degrees, but he was able 
to sit fully upright in the wheelchair and was able to toe 
walk; neurological examination showed symmetrical reflexes, 
strength, and sensation of both lower extremities, but he 
complained of low back pain on rotation of the hips, and 
dorsiflexion of the feet with the hips and knees flexed at 90 
degrees (the examiner observed that this response was 
"invalid"); positive Waddell sign was consistent with 
symptom amplification and non-organic pain behavior.  
Degenerative disc disease of the lumbar spine was diagnosed.  

VA medical records from April to May 2001 document complaints 
of severe low back pain, weakness, and numbness of the 
thighs, treated with TENS unit and pain medication; April 
2001 nerve conduction and electromyography studies showed no 
impairment of the lower extremities.  In May 2001, the 
veteran indicated that low back pain at times radiated to the 
lower extremities, and that it interfered with his ability to 
walk; he noted that the severity of pain gradually 
intensified over the past year, and that the pain was 
"severe" and uncontrolled by medication; on examination, it 
was indicated that a January 2000 MRI study of the lumbar 
spine showed small right L3-4 disc bulge, approaching but not 
visibly compressing the right L4 nerve root; clinical 
assessment was that the veteran described sciatica which may 
represent herniation with left-sided weakness and pain.  

At an August 2001 Travel Board hearing, the veteran testified 
that he had constant, severe low back pain (at times 
awakening him from sleep), rendering him essentially unable 
to ambulate long distances without his wheelchair and short 
distances without a cane, reduced and painful motion, muscle 
spasms, and functional impairment, noting that he had those 
symptoms despite outpatient treatment, and use of medication 
and a TENS unit.  He indicated that low back pain was at 
times radiating to the lower extremities and was productive 
of leg numbness.  Reportedly, his symptoms and impairment 
were gradually intensifying with time.  At that hearing, his 
spouse stated that she had to help him get up from sitting 
and lying positions, and assist him with activities such as 
putting on his socks and shoes due to his low back pain and 
impairment.  

Musculoskeletal disability is primarily the inability, due to 
damage or infection in parts of the system, to perform the 
normal working motion with normal excursion, strength, speed, 
coordination and endurance.  Functional loss may be due to 
pain, supported by adequate pathology, evidenced by visible 
behavior of a veteran undertaking motion; weakness is as 
important as limitation of motion, and a part which becomes 
painful on use must be regarded as seriously disabled.  
Factors considered in rating residual disability include less 
movement than normal, more movement than normal, weakened 
movement, excess fatigability, pain on movement, swelling, 
deformity or atrophy from disuse or incoordination.  
38 C.F.R. §§ 4.40, 4.45, 4.59; DeLuca v. Brown, 8 Vet. 
App. 202 (1995).  

Where there is functional loss due to pain on motion, the 
provisions of 38 C.F.R. §§ 4.40 and 4.45 must also be 
considered.  DeLuca, 8 Vet. App. at 207-8.  In this context, 
a finding of functional loss due to pain must be supported by 
adequate pathology, evidenced by the visible behavior of the 
claimant.  Johnston v. Brown, 10 Vet. App. 80, 85 (1997).  

The veteran's service-connected low back disability is rated 
under 38 C.F.R. § 4.71a, Codes 5010 and 5292, arthritis and 
limitation of motion of lumbar spine.  From the effective 
date of the award of service connection (March 1993) to March 
25, 1998, the disability was assigned a 10 percent rating, 
consistent with evidence of slight limitation of motion of 
lumbar spine; from March 26, 1998, the disability has been 
rated 20 percent, consistent with moderate limitation of 
motion.  Under Code 5292, a maximum rating of 40 percent is 
assignable for severe impairment of motion.  

A rating greater than 40 percent is available for a service-
connected low back disability under Code 5293, intervertebral 
disc syndrome.  Under that Code, a maximum rating of 60 
percent may be assigned if there is evidence of pronounced 
intervertebral disc disease with persistent symptoms 
compatible with sciatic neuropathy with characteristic pain 
and demonstrable muscle spasm, absent ankle jerk, or other 
neurological findings appropriate to site of diseased disc, 
little intermittent relief.  

Based on the above, the Board finds that the evidence 
supports a 40 percent rating for the veteran's service-
connected low back disability under Code 5292, from the 
effective date of the award of service connection to August 
3, 1998 and, from August 4, 1998, the criteria for a 60 
percent rating have been met under Code 5293.  

The entirety of the evidence documents intermittent treatment 
for low back symptoms and impairment including pain, reduced 
and painful motion of the lumbosacral spine, muscle spasms, 
and functional impairment; at times, the pain and impairment 
have been characterized as severe, incapacitating, constant, 
awakening the veteran from sleep, and not being alleviated by 
treatment, medication, and use a TENS unit; the evidence 
indicates that he ambulates, long distances, with the help of 
a wheelchair, and short distances with the help of a cane.  
Moderately severe low back disability was diagnosed on VA 
compensation and pension examination as early as November 
1996 and, at that time, the examiner opined that the 
disability was likely to increase in severity with time.  

The Board notes that degenerative changes of the lumbosacral 
spine, as well as L5-S1 nucleus pulposus herniation with 
nerve root sleeve encroachment at S1 were documented by 
clinical studies as early as January 1994.  However, 
persistent symptoms compatible with sciatic neuropathy or 
other neurological findings appropriate to site of diseased 
disc were never reported or documented before August 1998; on 
numerous clinical examinations prior to that time, absence of 
neurological impairment was indicated.  Neurological 
impairment, manifested by positive straight leg raising and 
symptoms described as low back pain with radiculopathy, was 
initially documented during VA outpatient treatment on August 
4, 1998; although neurological impairment was not objectively 
evident on every examination since August 4, 1998, it was 
nonetheless documented, repeatedly, since that time; the 
veteran also reported, repeatedly, that he had radiating pain 
and numbness of the lower extremities.  The Board also notes 
that although post-January 1994 MRI studies of the 
lumbosacral spine did not clearly show neurological 
impairment, a study in January 2000 showed disc bulge at L3-
4, approaching the right nerve root at L4.  

Accordingly, on consideration of both subjective complaints 
of pain and functional impairment and objectively 
demonstrable disability, the Board believes that the severity 
of the veteran's service-connected low back disability more 
nearly approximates the rating criteria for a 40 percent 
rating under Code 5292, from the effective date of the award 
of service connection to August 3, 1998, and for a 60 percent 
rating under Code 5293 from August 4, 1998.  38 C.F.R. 
§§ 4.3, 4.7; see DeLuca, 8 Vet. App. at 206.  Severely 
impaired motion of the lumbar spine, without evidence of 
neurological impairment, was present until August 4, 1998 
and, since August 4, 1998, the evidence is consistent with 
pronounced intervertebral disc syndrome.  The benefit of the 
doubt has been resolved in his favor.

In appropriate situations, a 100 percent rating may be 
assigned for a back disability under Code 5285, residuals of 
vertebra fracture, with cord involvement, bedridden, or 
requiring long leg brace, or under Code 5286, if the evidence 
shows complete bony fixation (ankylosis) of the spine.  In 
this case, the entirety of the evidence of record does not 
suggest that any of the foregoing criteria have been 
satisfied, and the rating of the veteran's service-connected 
low back disability under Code 5285 or 5286 is unwarranted.  

Permanency claim:

The regulations provide that a total disability rating will 
be assigned when there exists any impairment of mind or body 
which is sufficient to render it impossible for the average 
person to follow a substantially gainful occupation.  Total 
disability may or may not be permanent.  38 C.F.R. § 3.340(a) 
(2001).

Under 38 C.F.R. § 3.340(b), permanence of total disability 
will be taken to exist when such impairment is reasonably 
certain to continue throughout the life of the disabled 
person.  Diseases and injuries of long standing history which 
are actually totally incapacitating will be regarded as 
permanently and totally disabling when the probability of 
permanent improvement under treatment is remote.  The age of 
the disabled person may be considered in determining 
permanence.  Thus, for the veteran to be considered 
permanently and totally disabled, his service-connected 
disabilities must be reasonably certain to continue without 
substantial improvement for the remainder of his life.  

By RO rating decision in September 2000, service connection 
was granted for depressive disorder, and a 50 percent rating 
was assigned, effective July 19, 2000; also on that date, the 
veteran was awarded TDIU, based on the combined effect of his 
service-connected psychiatric disability, as well and his 
service-connected low back and left shoulder disabilities.  
By that decision, however, he was denied permanency of the 
TDIU rating.

By October 2000 letter, the veteran pointed out that the 
effective date of July 2000 for the award of TDIU was 
erroneous.  By rating decision in February 2001, the RO 
assigned an earlier effective date of November 24, 1999 for 
the award of service connection for depressive disorder and 
TDIU.  He disagreed with the RO decision denying permanency 
of his TDIU status, but he expressed no dissatisfaction with 
the November 24, 1999 effective date for the award of TDIU or 
service connection for psychiatric disability.  See 
38 U.S.C.A. § 7105 (West 1991); 38 C.F.R. § 20.200 (2001).  
Thus, the matter of entitlement to permanency of TDIU rating 
is on appeal at this time, but not entitlement to an 
effective date earlier than November 24, 1999 for the TDIU 
award or service connection for depressive disorder.

The veteran contends, essentially, that his TDIU rating 
should be permanent, as his service-connected psychiatric and 
orthopedic disabilities, on which the TDIU award is based, 
are permanent in nature and are subject to further 
deterioration with time.  He indicated that vocational 
rehabilitation specialists have found him to be unfit for 
vocational rehabilitation, submitting a January 2001 letter 
from VA vocational rehabilitation counselor, which indicates 
that he was unable to participate in vocational training or 
suitable employment because of the combined effect of his 
physical and mental impairment.  

The record reflects that the veteran was born in 1954 and is 
currently 46 years of age; on his February 1999 TDIU 
application (wherein he reported, inter alia, that he 
continued to be employed as a self-employed subcontractor), 
he indicated that he had two years of college education, and 
that he had training as electronics technician.  

The veteran is currently service-connected for low back 
disability, left shoulder disability, and depressive 
disorder.  Entitlement to TDIU based on the following 
service-connected disabilities was established from November 
24, 1999: low back disability, rated 60 percent disabling; 
left shoulder disability, rated 20 percent disabling; and 
depressive disorder, rated 50 percent disabling.

VA and private medical records from January 1984 to May 2001, 
including periodic VA compensation and pension examinations, 
document intermittent treatment and therapy for various 
symptoms and impairment including the veteran's service-
connected low back and left shoulder disabilities, and 
depressive disorder, as well as for other, nonservice-
connected symptoms and impairment.  

In March 1993, the veteran was hospitalized at a VA facility 
due to depression and suicidal ideation, reportedly caused by 
his difficulty maintaining steady employment since 1986, 
financial problems, and marital difficulties.  His condition 
significantly improved during his hospitalization, and at the 
time of his discharge from the hospital his employability was 
considered to have been impaired "only mildly."  He did not 
receive psychiatric treatment for several years thereafter.

On VA orthopedic examination in November 1996, left shoulder 
disability and moderately severe low back disability were 
diagnosed; the examiner opined that both disabilities were 
likely to deteriorate with time.  

On VA orthopedic examination in July 1998, moderately 
symptomatic low back disability and moderate to severely 
symptomatic left shoulder disability were diagnosed.

On November 1999 VA psychiatric evaluation, the veteran's 
depression was diagnosed; a Global Assessment of Functioning 
(GAF) score of 60 was assigned.  

On VA orthopedic examination in May 2000, low back and left 
shoulder disabilities were diagnosed; the examiner opined 
that there was a "significant amount of functional overlay" 
relative to the low back disability, suggesting that the 
veteran should undergo psychiatric evaluation; he also opined 
that, from an orthopedic standpoint, there was no reason for 
the veteran to be unemployable in occupations not requiring 
heavy lifting.

On VA psychiatric examination in May 2000, the veteran 
indicated he had "psychiatric problems," manifested by 
depression, anxiety, nervousness, and memory impairment since 
about 1997.  Depressive disorder was diagnosed, and GAF score 
of 50 was assigned.  

In July 2000, a VA physician indicated that he had treated 
the veteran for depression since November 1999.  

In an August 2000 addendum to the May 2000 VA psychiatric 
examination report, the examiner opined that the veteran's 
depressive disorder was related, in part, to his physical 
disability.  

In January 2001, a VA vocational rehabilitation counselor 
informed the veteran that he was denied participation in a 
vocational rehabilitation program, because the combined 
effect of his service-connected physical and psychiatric 
disabilities was productive of a "serious" employment 
handicap; he was deemed unable to participate in training or 
suitable employment because of a combination of physical, 
psychological, and cognitive impairment.  

Based on the foregoing, the Board finds that the criteria for 
permanency of TDIU have not been met in this case.  As 
indicated above, to establish permanency, the evidence must 
show that the service-connected disability on which TDIU is 
based is reasonably certain to continue throughout the life 
of the disabled person and the probability of improvement 
under treatment is remote.  Here, neither of these elements 
has been met.  Although the evidence certainly supports 
current entitlement to TDIU, as demonstrated by January 2001 
vocational rehabilitation report finding that it is not 
reasonably feasible for the veteran to benefit from 
vocational rehabilitation at this time, to find entitlement 
to a permanent rating, the record must not only demonstrate 
current entitlement to a total rating, but that such total 
disability rating is reasonably certain to continue 
throughout the veteran's life.  

The veteran has been awarded TDIU based on the combined 
effect of his service-connected left shoulder disability, low 
back disability, and psychiatric disability.  Each disability 
is rated less than 100 percent disabling (i.e., each is less 
than totally incapacitating).  The entirety of the medical 
evidence of record does not suggest that the TDIU criteria 
have been met in this case based on impairment from any one 
of the service-connected disabilities, or based on impairment 
from a combination of more than one but not all service-
connected disabilities.  Although the evidence indicates that 
the veteran's service-connected low back and left shoulder 
disabilities are not likely to improve with time, and gradual 
deterioration appears likely (see e.g., November 1996 VA 
orthopedic examination report), the TDIU criteria are not 
shown to be met based on impairment from those orthopedic 
disabilities, without regard to the service-connected 
psychiatric disability.  Competent medical evidence does not 
suggest that improvement of the impairment of the service-
connected depressive disorder is remote under appropriate 
psychotherapy and treatment.  

The evidence does not suggest that the veteran's service-
connected disabilities are static, neither have all the 
service-connected disabilities on which his TDIU was awarded 
persisted without material improvement for a period of five 
years or more (although the service-connected low back and 
left shoulder disabilities have not shown material 
improvement for more than five years, the service-connected 
depressive disorder is shown at the current level of 
impairment for a period of time significantly less than five 
years; as noted above, the TDIU criteria have been met in 
this case based on the combined effect of the service-
connected orthopedic and psychiatric disabilities).  The 
service-connected disabilities are not shown to be permanent 
in character and of such nature that there is no likelihood 
of improvement (at least so far as the service-connected 
psychiatric disability is concerned).  The veteran is not yet 
50 years old, and his service-connected psychiatric 
disability may become more or less symptomatic in the future 
through ongoing therapy.  Therefore, the Board finds that the 
evidence of record does not support a finding that the 
veteran's total disability is permanent.  



	(CONTINUED ON NEXT PAGE)










ORDER

A 40 percent rating for low back disability is granted, from 
March 3, 1993 to August 3, 1998, subject to the law and 
regulations governing the payment of monetary awards.

A 60 percent rating for low back disability is granted, since 
August 4, 1998, subject to the law and regulations governing 
the payment of monetary awards.

Permanence of total rating based on individual 
unemployability due to service-connected disability is 
denied.



		
	J. F. Gough
	Member, Board of Veterans' Appeals

 


